Opinion by
Beaver, J.,
Butler County v. Public Charities, 158 Pa. 149, was an appeal from a decree of the court of common pleas of Butler county, in which the court below refused to grant an order upon the respondent to show cause why the city of Allegheny should not be certified as the place of residence of Sefton, an inmate of the hospital for the insane at Warren, whose settlement is the subject of controversy in the present case. That case was distinctly decided upon the ground that the court of common pleas had no authority to grant the rule. The court below, in its opinion, said: “ Had the proceeding been commenced in the quarter sessions there would have been no trouble, but such was not the case. There was not even a suggestion to have the proceedings certified to that court.” The proceedings in the court of common pleas were subsequently certified to the quarter sessions and a rule granted by that court upon “ the department of charities of Allegheny city, Pennsylvania, to show cause why the city of Allegheny, Pennsylvania, should not be certified as the place of the last legal settlement of the said Nathaniel Sefton, lunatic, and chargeable with his maintenance.” It is perhaps well to note that this is not a proceeding to collect from the city of Allegheny the expense of the maintenance of the lunatic prior to the granting of the rule. Whether or not the city of Allegheny would be liable under any circumstances for such maintenance we are are not called upon to decide. The proceeding is under the Act of April 20,1869, P. L. 78, section 9 of which provides : “ If it shall be made to appear to any law judge that a certain insane person is manifestly suffering from the want of proper care or treatment, he shall order such person to be placed in some hospital for the insane at the expense of those who are legally bound to maintain such insane person but no such order shall be made, without due notice of the application therefor shall have been served upon the person to be affected thereby and hearing had thereon.” The provisions of this act were construed in Brickways’s Case, 80 Pa. 65, and followed by us in Com. v. Darr, 11 Pa. Superior Ct. 74.
*74Eliminating the numerous specifications of error which are manifestly irrelevant, the record raises two questions: First, the general jurisdiction of the court, and second, the special jurisdiction under the rule granted in this case and its service upon the head of the department of charities of Allegheny city.
As to the general jurisdiction we have no doubt. Brick-way’s case determines that question, as we view it, and is binding upon us. The appellant’s contention is not so much with this case as with the act of 1869, which it interprets. The provisions of that act were intended to be, and have been, only beneficent in their operations. They greatly simplified the manner in which the most unfortunate class of our people could be admitted into our institutions for their care and treatment and at the same time gave the courts, at the instance of those interested in such care and treatment, complete control of them after their admission. There was a real and pressing necessity for the passage of the act and its beneficent operations have fully vindicated its enactment.
The second question involved is not so easily answered. The department of public charities of Allegheny city is not a corporation or quasi corporation as are the overseers of the poor of the several poor districts of the commonwealth. Its creation is provided for by the Act of June 14,1887, P. L. 395, relating to the government of cities of the second class, to which the city of Allegheny belongs. The 17th section of that act provides: “ To the department of charities shall .be confided the care, management, administration and supervision of the charities, almshouses and hospitals and all other similar institutions, the expenses of which are paid out of the city treasury,” and under section 21: “ The mayor shall have general supervision of all departments, with power to direct their officers within their duties mrder the laws and ordinances.” The department of charities is not, therefore, an imperium in imperio. It is simply a bureau whose chief is under the direction of the mayor of the city. Did the rule, therefore, granted upon the department of public charities of Allegheny city, Pennsylvania, summon the municipality as “ the person to be affected thereby,” as provided in the 9th section of the act of 1869, supra ? Clearly not. As already intimated, the department of public charities is simply a bureau of the city government. It levies no taxes, it *75collects no taxes, it has no legislative or municipal authority of any kind, its chief is under the direction of the mayor who represents the municipal corporation. The city of Allegheny is intended to be affected and is affected by the decree which was entered in this case, if it is allowed to stand, but the city has had no notice of the proceeding and should not, therefore, be bound by the terms of the decree. The thirteenth and fourteenth specifications of error must, therefore, be sustained.
The decree is reversed.